Title: Thomas Jefferson to Emmanuel, marquis de Grouchy, 22 November 1819
From: Jefferson, Thomas
To: marquis de Grouchy, Emmanuel,


					
						
							Monticello
							Nov. 22. 19.
						
					
					Th: Jefferson, with his respects to Marshal Grouchy returns him thanks for the copy he has been so kind as to send him of his Observations on the publication of General Gourgaud which he had recieved some time before. he has read the observations with much gratification, and equal conviction of the errors they so effectually correct. the suspicion which these excite that equal errors may have entered into the same General’s account of the main action of Waterloo, make it desirable that some one should bring this part of his narration also to the test of truth. it is important that the present as well as future generations of men should possess a faithful account of that remarkable action which was to decide the destinies not only of the great nation which stood alone in it against a host, but those also most probably of the whole European family of nations now in threatening fermentation.   With a just sense of the patriotism and virtues of Marshal Grouchy, Th: Jefferson prays him to accept the assurance of his high consideration and esteem.
				